DEATIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 08/23/2021.
Response to Arguments
3. 	Applicant’s arguments/amendment with respect to claims 1, 5-10, 13-23, 26-30, 38-44 (where, Claims 24-25 are okay to allow) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
4. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding claim 1, Applicant claimed “adjust a value of the first threshold” by “a second circuit”; and “modulation of the value of the first threshold” by “a first validation circuit”, must be shown. 
Regarding claim 7, Applicant claimed, “adjust a value of the first threshold” by “a second circuit”, must be shown. 
Regarding claim 10, Applicant claimed, “a modulation of the value of the first threshold” by a “first validation circuit”, must be shown.
Regarding claim 15, Applicant claimed, “a modulation circuit” (especially, if comparison circuit is 33, then which one is modulation circuit?); and changing “the threshold at the comparison circuit”, by “a threshold control circuit”, must be shown.
Regarding claim 26, Applicant claimed “to adjust a value of the first threshold” by “a second circuit”; and “modulation of the value of the first threshold” by “a first validation circuit”, must be shown.
Regarding claim 38, Applicant claimed “to adjust a value of the first threshold” and to “modify the value of the first threshold” by a “threshold control circuit”, must be shown.
claim 43, Applicant claimed “adjust the value of the first threshold” by “the threshold control circuit”, must be shown.
[NOTE. 	Related to above claims 1, 7, 10, 15, 26 and 38, see, Applicant’s Spec, Pg. 8 L19-Pg. 9 L13. From, Fig. 2 seems like OV 39 (which is explained in Fig. 4 is detail as circuit 4 to detect an over voltage) is receiving the first threshold ‘TH’ to be used in comparator 33. It is not clear how OV is used to readjust TH, and then later in 33. Also, in Fig. 4, nowhere does ‘TH’ shows being received, let alone adjusted)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Djelassi et al. (“Djelassi”, US Pub 2017/0288662), in view of Mulligan et al. (“Mulligan”, US Pub 2009/0147423).
Regarding claims 1, 5-6, 13-14, Djelassi teaches a circuit (Fig. 5; Para 45-52) for protecting a transistor switch (512) coupled to a power supply rail (Vs from battery; Para 27), comprising: 
a first circuit (trip current comparator 510, Rsense and 508) configured to detect an overload across terminals of the transistor switch (512) with respect to a first threshold (threshold current It); and 
a second circuit (506, 514, 516, 518) configured to adjust a value of the first threshold (threshold current It is reset by 518, when receives 506 output) according to variations in a supply voltage (Vs of battery that is passed through 512, and detected by 514) at the power supply rail from a nominal voltage (Vs of battery; Para 27); 
wherein the second circuit (506, 514, 516, 518) comprises: 
a comparator (514) configured to compare information representative of the supply voltage (Vs of the battery is detected via 512’s drain) with at least a first level (i.e. 512’s source): and 
a first validation circuit (516, 518. 506) configured to validate a result of the comparison made by the comparator (output of 514) over at least a first duration of time (using on/off duration of 512, in relationship to Vs of battery and ground, which is detected by corresponding ‘514, 516, 518’ before It needs to be reset by 518) for a modulation of the value of the first threshold (It is reset by 518, when receives 506 output);
However, Djelassi fail to teach wherein said first duration of time is longer than a duration of a transient variation in the supply voltage from the nominal voltage.
However, Mulligain teaches (Fig. 1-11; Para 45-46 (where Fig. 10-11’s plot is generated using operation of Fig. 3; Para 28-33)) wherein said first duration of time (battery bus voltage 94 has 15 pulses within 0.5 seconds) is longer than a duration of a transient variation in the supply voltage (battery bus transient voltage curve 92 lasts for 0.5 seconds for one pulse) from the nominal voltage (battery 14).
[Mulligan also teaches a circuit (10) for protecting a transistor switch (Fig. 2-3, 5; switch(s) ‘S1-Sn’ are same as ’42, 44, 46 and 48) coupled to a power supply rail (Vbat from battery 14), comprising: a first circuit (50, 40) configured to detect an overload across terminals of the transistor switch (Fig. 2-3, 5; switch(s) ‘S1-Sn’ are same as ’42,44, 46 and 48) with respect to a first threshold (i.e. voltage divider); and a second circuit (i.e. 52, 54, 58, 56, 66 and 40) configured to adjust a value of the first threshold (i.e. voltage divider) according to variations in a supply voltage (Vbat from battery 14) at the power supply rail from a nominal voltage (nominal voltage od battery 14);  wherein the second circuit (i.e. 52, 54, 58, 56, 66 and 40) comprises: a comparator (52) configured to compare information representative of the supply voltage (Vbat via voltage divider) with at least a first level (62): and a first validation circuit (i.e. 52, 54, 58, 56, 66 and 40) configured to validate a result of the comparison made by the comparator (output of 52) over at least a first duration of time (Fig. 10-11; overvoltage of the battery for short duration ’94 battery bus voltage’ vs. longer duration during ‘battery transient bus voltage 92’) for a modulation (t(s)) of the value of the first threshold (i.e. voltage divider); and the supply voltage is a DC battery voltage (Vbat from battery 14)]
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming inevtnion was made to have modified Djelassi’s circuit to include the control of said first duration of time is longer than a duration of a transient variation in the supply voltage from the nominal voltage, as disclosed by Mulligain, as doing so would have provided an improved overvoltage protection system for the load from any extra transient battery voltages, as taught by Mulligan (abstract).
Regarding claim 7, Djelassi teaches (Fig. 5; Para 45-52) a control circuit, comprising: 
a transistor switch (512) configured to control a load (120); and 
a protection circuit, comprising:
a first circuit (trip current comparator 510, Rsense and 508) configured to detect an overload across terminals of the transistor switch (512) with respect to a first threshold (threshold current It); and
a second circuit (506, 514, 516, 518) configured to adjust a value of the first threshold (threshold current It is reset by 518, when receives 506 output) according to variations in a supply voltage at the power supply rail voltage (Vs that is passed through 512, and detected by 514) from a nominal voltage (Vs of battery; Para 27) over a first duration of time (using on/off duration of 512, in relationship to Vs of battery and ground, which is detected by corresponding ‘514, 516, 518’ before It needs to be reset by 518);
wherein said first duration of time is longer than a duration of a transient variation in the supply voltage from a nominal voltage.
However, Djelassi fail to teach wherein said first duration of time is longer than a duration of a transient variation in the supply voltage from the nominal voltage.
wherein said first duration of time (94 has 15 pulses within 0.5 seconds) is longer than a duration of a transient variation in the supply voltage (92 lasts for 0.5 seconds for one pulse) from the nominal voltage (battery 14).
[Mulligan also teaches a circuit (10) for protecting a transistor switch (Fig. 2-3, 5; switch(s) ‘S1-Sn’ are same as ’42, 44, 46 and 48) coupled to a power supply rail (Vbat from battery 14), comprising: a first circuit (50, 40) configured to detect an overload across terminals of the transistor switch (Fig. 2-3, 5; switch(s) ‘S1-Sn’ are same as ’42,44, 46 and 48) with respect to a first threshold (i.e. voltage divider); and a second circuit (i.e. 52, 54, 58, 56, 66 and 40) configured to adjust a value of the first threshold (i.e. voltage divider) according to variations in a supply voltage (Vbat from battery 14) at the power supply rail from a nominal voltage (nominal voltage od battery 14);  wherein the second circuit (i.e. 52, 54, 58, 56, 66 and 40) comprises: a comparator (52) configured to compare information representative of the supply voltage (Vbat via voltage divider) with at least a first level (62): and a first validation circuit (i.e. 52, 54, 58, 56, 66 and 40) configured to validate a result of the comparison made by the comparator (output of 52) over at least a first duration of time (Fig. 10-11; overvoltage of the battery for short duration ’94 battery bus voltage’ vs. longer duration during ‘battery transient bus voltage 92’) for a modulation (t(s)) of the value of the first threshold (i.e. voltage divider); and the supply voltage is a DC battery voltage (Vbat from battery 14)]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming inevtnion was made to have modified Djelassi’s circuit to include the control of said first duration of time is longer than a duration of a transient variation in the supply voltage from the nominal voltage, as disclosed by Mulligain, as doing so would have provided an improved overvoltage protection system for the load from any extra transient battery voltages, as taught by Mulligan (abstract).
Regarding claim 8, Djelassi teaches (Fig. 5) the protection circuit modulates a control signal for controlling actuation (using 510 and Rsense) of the transistor switch (512) in order to regulate a current that flows through the transistor switch when in an on state.
claim 9, Djelassi teaches (Fig. 5) the first circuit (trip current comparator 510, Rsense) includes a circuit configured to compare information representative of a current flowing through the transistor switch (512) with said first threshold (It).
Regarding claim 10, Djelassi teaches (Fig. 5) the second circuit (506, 514, 516, 518) comprises: a comparator (514) configured to compare information representative of the supply voltage (Vs of the battery is detected via 512’s drain) with at least a first level (i.e. 512’s source); and a first validation circuit (516, 518. 506)  configured to validate a result of the comparison made by the comparator over at least said first duration of time (using on/off duration of 512, in relationship to Vs of battery and ground, which is detected by corresponding ‘514, 516, 518’ before It needs to be reset by 518) for a modulation of the value of the first threshold (It).
Allowable Subject Matter
7. 	Claims 15, 17-23, 26-30, 38-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, a search of prior art(s) failed to teach “ a modulation circuit configured to modulate a control voltage at a control terminal of the power transistor in response to an output signal generated by said comparison circuit; and a threshold control circuit configured to sense a supply voltage provided to said power transistor and change the threshold at the comparison circuit in response to change in the sensed supply voltage from a nominal voltage: and a filter circuit configured to filter the sensed supply voltage to remove any change in the sensed supply voltage having a time constant that is less than a time constant value of the filter circuit”.
Claims 17-23 are depending from claim 15.
Regarding claim 26, a search of prior art(s) failed to teach “ a second circuit configured to adjust a value of the first threshold according to variations in a supply voltage at the power supply rail from a nominal voltage; wherein the second circuit comprises: a first comparator circuit configured to compare information representative of the supply voltage with at least a first level; a first validation circuit configured to validate a result of the comparison made by the first comparator circuit over at least a first duration of time for a modulation of the value of the first threshold; and a second validation circuit configured to validate the result of the comparison over a second duration of time.
Claims 27-30 are depending from claim 26.
claim 38,  a search of prior art(s) failed to teach “ a detection circuit configured to detect an overload across the transistor switch with respect to a first threshold; and a threshold control circuit configured to adjust a value of the first threshold as a function of variations in a supply voltage between the first and second power rails, wherein the threshold control circuit is configured to compare information representative of the supply voltage to a second threshold and modify the value of the first threshold if the second threshold is exceeded for a period in excess of a reference period which is longer than a duration of a transient variation in the supply voltage from a nominal voltage”.
Claims 39-43 are depending from claim 38
8. 	Claims 24-25 are allowed.
Regarding claim 24, a search of prior art(s) failed to teach “ a filter circuit configured to filter the sensed supply voltage to remove any change in the sensed supply voltage having a time constant that is less than a time constant value of the filter circuit; a comparison circuit configured to compare a filtered sensed supply voltage from the filter circuit to a fixed threshold voltage; a set/reset latch circuit that is set in response to the comparison circuit output and reset in response to a delay of the comparison circuit output; and a modulation circuit configured to modulate a control voltage at a control terminal of the power transistor in response to an output signal generated by said set/reset latch circuit”.
Claim 25 is depending from claim 24.
9. 	Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 44, a search of prior art(s) failed to teach “the second circuit further includes a second validation circuit configured to validate the result of the comparison over made by the comparator of a second duration of time”.
Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        11/6/2021




	/THIENVU V TRAN/                                                                               Supervisory Patent Examiner, Art Unit 2839